

Exhibit 10.27


STOCK OPTION AGREEMENT


OF


BMC WEST CORPORATION


This Stock Option Agreement (this “Agreement”) is made and entered into as of
February 6, 1997 (the “Date of Grant”), by and between BMC West Corporation, a
Delaware corporation (the “Company”), and Robert E. Mellor, as Optionee.


RECITALS


WHEREAS, Optionee is currently a director of the Company, and has agreed to
serve as the President and Chief Executive Officer and as a director of the
Company’s parent (“Holdings”) after the Company’s corporate reorganization
occurs, pursuant to which the Company will merge with and into a subsidiary of
Holdings and, as a result, the Company will become a wholly-owned subsidiary of
Holdings; and


WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
grant to Optionee of an option to purchase shares of the common stock of the
Company (the “Common Stock”), on the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:


1.  Grant of Option; Vesting; Certain Terms and Conditions. The Company hereby
grants to Optionee, and Optionee hereby accepts, as of the Date of Grant, an
option to purchase 50,000 shares of Common Stock (the “Option Shares”) at an
exercise price of $12.50 per share (the “Exercise Price”), which option shall
expire at 5:00 o’clock p.m., Boise, Idaho time, on February 5, 2007 (the
“Expiration Date”) and shall be subject to all of the terms and conditions set
forth in this Agreement (the “Option”). This Option shall vest and become
exercisable with respect to a certain number of Option Shares when the Fair
Market Value (as defined in Section 4(a) below) of the Common Stock reaches
certain values, all in accordance with the schedule below. In order for the
vesting thresholds set forth below to be triggered, the Fair Market Value of the
Common Stock must be greater than or equal to the amount designated below for
ten (10) consecutive trading days or for twenty (20) trading days in any thirty
(30) trading day period. Once a threshold is triggered, this Option shall remain
exercisable as to the installment associated with such threshold notwithstanding
a subsequent decrease in the stock price.


Fair Market Value
to be Reached*
Number of Option Shares
Vesting When Common Stock
Reaches Fair Market Value
   
$15.00
25,000 shares
   
$18.00
12,500 shares
   
$21.00
12,500 shares




--------------------------------------------------------------------------------


* Fair Market Value will be adjusted for stock splits, reverse stock splits,
stock dividends, recapitalizations and similar events.


All option shares shall vest, if not earlier vested pursuant to the terms of
this Section 1, on February 6, 2002, regardless of the Fair Market Value of the
Common Stock prior to or as of such date.


This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code.



2.  
   Acceleration and Termination of Option.



           (a)        Termination of Employment.


(i)  Death or Permanent Disability. If Optionee shall cease to be an employee,
director and officer (collectively, “Employment”) of the Company and/or any of
its parents or subsidiaries (a “Termination”) by reason of the death or
permanent disability of Optionee, then (A) the portion of this Option that has
not vested on or prior to the date of such Termination of Employment shall
terminate on such date and (B) the remaining vested portion of this Option shall
terminated upon the earlier of the Expiration Date or the date which is twelve
(12) months after the date of such Termination of Employment. Optionee shall not
be deemed to have a permanent disability until proof of the existence thereof
shall have been furnished to the Compensation Committee of the Board (the
“Committee”) or to the Board in such form and manner, and at such times, as the
Committee or Board may require. Any determination by the Committee or Board that
Optionee does or does not have a permanent disability shall be final and binding
upon the Company and Optionee.


(ii)  Retirement After Age 65. If Optionee’s Employment is Terminated by reason
of Optionee’s retirement in accordance with the Company’s then-current
retirement policy (or the then-current retirement policy of any of the Company’s
parents or subsidiaries, if applicable) after age 65 (“Retirement”), then (A)
the portion of the Option that has not vested on or prior to the date of such
Retirement shall terminate on such date and (B) the remaining vested portion of
the Option shall terminate upon the earlier of the Expiration Date or the date
which is thirty-six (36) months after the date of such Retirement.


(iii)  Termination for Cause. If Optionee’s Employment is Terminated for Cause
(as defined below), then this Option shall terminate upon the date of such
Termination of Employment and shall cease to be exercisable. Employment shall be
deemed to have been terminated for “Cause” if Optionee is determined by the
Board to have willfully breached his duty in the course of Employment or to have
committed an act of embezzlement, fraud, dishonesty or deliberate disregard of
the rules of the Company and/or any of its parents or subsidiaries or engaged in
any conduct which constitutes unfair competition with the Company and/or any of
its parents or subsidiaries (as determined by the Board acting in its sole
discretion).


(iv)  Other Termination. If Optionee’s Employment is Terminated for no reason,
or for any reason other than Retirement, death or permanent disability, or for
Cause, then (A) the portion of this Option that has not vested on or prior to
the date of such Termination of Employment shall terminate on such date and (B)
the remaining vested portion of this Option shall terminate upon the earlier of
the Expiration Date or the date which is twelve (12) months after the date of
such Termination of Employment.



--------------------------------------------------------------------------------


(b)  Events Causing Acceleration of Option. The Committee or Board, in its sole
discretion, may accelerate the exercisability of this Option at any time and for
any reason. In the event of a Change in Control of the Company (as defined
below), this Option shall become immediately exercisable in full. A “Change in
Control” of the Company shall be deemed to have occurred if (i) there shall be
consummated (x) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
the Company’s Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, or (y) any sale, lease, exchange or other transfer (in one
transaction or series of related transactions) of all, or substantially all, of
the assets of the Company, or (ii) the stockholders of the Company approve a
plan or proposal for the liquidation or dissolution of the Company, or (iii) any
“person” (as defined in sections 13(d) and 14(d) of the Exchange Act), shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty (50%) percent or more of the Company’s
outstanding Common Stock, or (iv) during any period of two consecutive years;
individuals who at the beginning of such period constitute the entire Board
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for election by the Company's stockholders, of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period.
Notwithstanding the above, a Change of Control shall not be deemed to have
occurred in connection with a transaction resulting in a merger, consolidation,
sale of assets or sale of securities if such transaction has been initiated (in
contrast to an action in response to or resulting from receipt of an offer or
its equivalent from a third party) at the direction of the Board acting with the
approval of a majority of the independent directors.


(c)  Other Events Causing Acceleration and Termination of Option. In the event
of (a) a dissolution or liquidation of the Company, or (b) a merger or
consolidation in which the Company is not the surviving corporation, the Company
shall give to the Optionee, at the time of adoption of the plan for liquidation,
dissolution, merger or consolidation, either: a reasonable time thereafter
within which to exercise this Option in full, prior to the effectiveness of such
liquidation, dissolution, merger or consolidation, at the end of which time this
Option shall terminate; or the right to exercise this Option in full as to an
equivalent number of shares of stock of the corporation succeeding the Company
or acquiring its business by reason of such liquidation, dissolution, merger or
consolidation.


3.   Adjustments. In the event that the outstanding securities of the class then
subject to this Option are increased, decreased or exchanged for or converted
into cash, property and/or a different number or kind of securities, or cash,
property and/or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split or the like, or in the event that substantially all of the property
and assets of the Company are sold, then, unless such event shall cause this
Option to terminate pursuant to Section 2(c) hereof, the Committee or Board
shall make appropriate and proportionate adjustments in the number and type of
shares or other securities or cash or other property that may thereafter be
acquired upon the exercise of this Option; provided, however, that any such
adjustments in this Option shall be made without changing the aggregate Exercise
Price of the then unexercised portion of this Option. In the event any
fractional shares of stock would result on account of any such adjustment, then
the number of shares shall be rounded upward to the nearest whole share.



--------------------------------------------------------------------------------


4.   Manner of Exercise. This Option shall be exercisable during Optionee’s
lifetime only by Optionee or his Permitted Transferee (as defined in Section
7(b) herein), and after Optionee’s death only by the Permitted Transferee or the
person or entity entitled to do so under Optionee’s or Permitted Transferee’s
last will and testament, whichever is applicable, or applicable intestate law.
This Option may be exercised with respect to all or any part of the Option
Shares then subject to such exercise as follows:


(a)  By giving the Company written notice of such exercise specifying the number
of the Option Shares as to which the Option is so exercised and accompanied by
an amount equal to the aggregate Exercise Price of such shares, in the form of
any one or combination of (i) cash, a certified check or postal or express money
order payable to the order of the Company in lawful money of the United States,
(ii) shares of Common Stock previously acquired by Optionee, in satisfaction of
all or portion of such aggregate Exercise Price, and any Common Stock so
delivered shall be valued at its Fair Market Value on the date of exercise;
provided, however, that any Options may not be exercised by the delivery of
Common Stock more frequently than at six-month intervals, or (iii) delivery of a
properly executed exercise notice together with such other documentation as the
Committee or Board, and the broker, if applicable, shall require to effect an
exercise of the Option and delivery to the Company of the sale proceeds required
to pay the aggregate Exercise Price.


“Fair Market Value” as used in this Agreement shall mean (i) if the Common Stock
is listed on the New York Stock Exchange or any other established stock exchange
or on the Nasdaq National Market, the closing sales price of the Common Stock on
the relevant date as reported in the Wall Street Journal, (ii) if the Common
Stock is not then listed on an exchange or traded on the Nasdaq National Market,
the average of the closing bid and asked prices per share for the Common Stock
in the over-the-counter market as quoted on Nasdaq on such date, or (iii) if the
Common Stock is not then listed on an exchange or quoted on Nasdaq, an amount
determined in good faith by the Board or the Committee.


(b)   If required by the Company, by giving satisfactory assurance in writing,
signed by Optionee or his or her legal representative, that such shares are not
being purchased with a view to the distribution thereof; provided, however, that
such assurance shall be deemed inapplicable to (1) any sale of such shares by
the Optionee subject to a registration statement covering such sale, which has
heretofore been (or may hereafter be) filed and become effective under the
Securities Act of 1933, as amended (the “1933 Act”), and with respect to which
the registration statement is current and no stop order suspending the
effectiveness thereof has been issued, and (2) any other sale of such share with
respect to which, in the opinion of counsel for the Company, such assurance is
not required to be given in order to comply with the provisions of the 1933 Act.


As soon as practicable after receipt of the written notice(s) required by this
Section 4 from Optionee, the Company shall, without transfer or issue tax or
other incidental expenses to Optionee, deliver to Optionee at the office of the
Company, or such other place as may be mutually acceptable to the Company and
Optionee, a certificate or certificates for such shares, which certificate or
certificates may bear such legend or legends with respect to restrictions on
transfer as counsel for the Company deems to be required by applicable
provisions of law and this Agreement; provided, however, that nothing herein
shall be deemed to impose upon the Company any obligation to deliver any shares
of Common Stock to the Optionee if, in the opinion of counsel for the Company,
doing so would violate any provision of: (i) the 1933 Act; (ii) the Exchange
Act; (iii) any applicable listing requirements of any national securities
exchange; (iv) any state securities regulation or “Blue Sky” laws; or (v)
requirements under any other law or regulation applicable to the issuance or
transfer of such shares. In no event shall the Company be required to take any
affirmative action to comply with any of such laws, regulations or requirements,
nor shall the Company be liable for any failure to deliver shares of Common
Stock because of such shares have not been registered or because a registration
statement with respect thereto is not current or because such delivery would
otherwise be in violation of any applicable law or regulation.



--------------------------------------------------------------------------------


5.   Payment of Withholding Taxes. By accepting this Option, the Optionee, both
personally and on behalf of any person to whom Optionee’s rights under this
Option shall pass by will or the laws of descent and distribution, agrees that,
if the Company so requires, whenever Option Shares are to be issued by reason of
the exercise of this Option, the Optionee or such other person who is to receive
such stock will remit to the Company, prior to the delivery of any certificate
or certificates for such shares, all or any part of an amount determined by the
Company in its discretion to be sufficient to satisfy federal, state and local
withholding tax requirements which the Company, or its counsel, determine may be
payable with respect to such exercise. Such withholding may be paid in cash, by
check payable to the Company or be delivery of shares of the Company’s Common
Stock, valued at the Fair Market Value of such Common Stock on the date of
delivery or by surrender of a portion of this Option.


6.   Notices. All notices and other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed given
if delivered personally or five (5) days after mailing by certified or
registered mail, postage prepaid, return receipt requested, to the Company at
1475 Tyrell Lane, Boise, Idaho 83706, Attention: Treasurer, or to Optionee at
the address set forth beneath his or her signature on the signature page hereto,
or at such other addresses as they may designate by written notice in the
aforesaid manner.


7.   Transferability.


(a)  Subject to the provisions of Section 7(b), neither this Option nor any
interest therein may be sold, assigned conveyed, gifted, pledged, hypothecated
or otherwise transferred in any manner other than by will or the laws of descent
and distribution. The transfer by Optionee to a trust created by Optionee for
the benefit of Optionee or Optionee’s family which is revocable at any and all
times during Optionee’s lifetime by Optionee and as to which Optionee is the
sole trustee during his or her lifetime, will not be deemed to be a transfer for
purposes of this Agreement. Under such rules and regulations as the Committee or
Board may establish, a beneficiary may be designated with respect to an Option
grant in the event of the death of Optionee. If the estate of Optionee is the
beneficiary with respect to the grant, any rights with respect to such grant may
be transferred to the person or entity (including a trust) entitled thereto
under the will of Optionee or pursuant to the laws of descent and distribution.
In the event of any attempt by Optionee to alienate, assign, pledge,
hypothecate, or otherwise dispose of the option or of any right hereunder,
except as provided for herein, or in the event of the levy of any attachment,
execution, or similar process upon the rights or interest hereby conferred, the
Option shall thereupon become null and void and of no effect.


(b)  Notwithstanding the provisions of Section 7(a), the Committee or Board may,
in its discretion, authorize and permit all or a portion of the Option to be
transferred by such Optionee to (i) the spouse, children or grandchildren of the
Optionee (collectively, “Immediate Family Members”), (ii) a trust or trusts for
the exclusive benefit of such Immediate Family Member, (iii) a partnership in
which such Immediate Family Members are the only partners, or (iv) any other
person or entity that the Committee or Board, in its discretion, may permit
(collectively, when so approved by the Committee or Board, a “Permitted
Transferee”); provided that subsequent transfers of transferred Options shall be
prohibited except those in accordance with Section 7(a). Following transfer, any
such Options shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer, provided that for purposes of
Sections 2(c), 4(a), 4(b), 5, 6, 7(a), 9, 11, and 12 hereof the term “Optionee”
shall be deemed to refer to the Permitted Transferee. The events of termination
of employment of Section 2(a) hereof shall continue to be applied with respect
to the original Optionee, following which the Options shall be exercisable by
the Permitted Transferee only to the extent, and for the periods specified in
Section 2(a). The Company shall have no obligation to notify the Permitted
Transferee as to events that may affect the exercisability or expiration of the
Option including, without limitation, the original Optionee’s termination of
Employment. Before any transfer becomes effective, the intended transferee (or
his/her parents or legal guardians) must execute an assumption agreement
describing the rights and obligations of the intended transferee including,
without limitation, who has the power to exercise the Option (if the intended
transferee is a minor, partnership, trust or corporation or otherwise it is not
readily apparent who has the authority to exercise such Option), who is
responsible for taxes and to whom notices are to be delivered.



--------------------------------------------------------------------------------


8.   Stockholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Option Shares until
this Option shall have been duly exercised to purchase such Option Shares in
accordance with the provisions of this Agreement.


9.   Regrants. The Committee or the Board may, with the consent of Optionee,
amend this Agreement or adopt a new agreement in lieu of this Agreement to take
into account a decrease in the Fair Market Value of the Common Stock, or for any
other reason the Committee or the Board shall deem appropriate provided that,
any new or amended Agreement granted hereunder shall have an exercise price not
less than one hundred percent (100%) of the Fair Market Value at the date of
regrant or amendment.


10.       Employment Rights: Other Plans. No provisions of this Agreement or of
this Option granted hereunder shall (a) confer upon Optionee any right to
continue in the employ of or to associate with the Company or any of its parents
or subsidiaries, (b) affect the right of the Company and each of its parents and
subsidiaries to terminate the Employment of Optionee, with or without cause, or
(c) confer upon Optionee any right to participate in any employee welfare or
benefit plan or other program of the Company or any of its parents or
subsidiaries other than this Agreement. Nothing in this Agreement is intended to
be a substitute for, or shall preclude or limit the establishment or
continuation of, any other plan, practice or arrangement for the payment of
compensation or benefits to Optionee, which the Company or its parents or
subsidiaries now has or may hereafter lawfully put into effect, including,
without limitation, any retirement, pension, insurance, stock purchase,
incentive compensation or bonus plan. Optionee hereby acknowledges and agrees
that the Company and each of its parents and subsidiaries may terminate the
Employment of Optionee at any time and for any reason, or for no reason, unless
Optionee and the Company or such parent or subsidiary are parties to a written
employment or other agreement that expressly provides otherwise.


11.        Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of any successors and assigns of the Company or its parents
or subsidiaries and upon Optionee and Optionee’s heirs, executors,
administrators, personal representatives, permitted assignees and successors in
interest.



--------------------------------------------------------------------------------


12.          Interpretation. The interpretation and construction of this
Agreement by the Committee or Board, where specifically reserved to the
Committee or Board pursuant to this Agreement, shall be final and binding upon
Optionee. Questions of interpretation of any of the provisions of this Agreement
not specifically reserved for interpretation by the Committee or the Board shall
be resolved by legal counsel for the Company selected by the Board.


13.    Governing Law. This Agreement and the Option granted hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, excluding the choice of law provisions thereof.


IN WITNESS WHEREOF, the Company and Robert E. Mellor, as Optionee, have duly
executed this Agreement as of the Date of Grant.




BMC WEST CORPORATION


By:_________________________




Title:________________________




/s/ Robert E. Mellor                        
 
                                                       
Street Address


                                                        
City, State and Zip Code


                                                       
Social Security Number



--------------------------------------------------------------------------------

